 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARON MIRON,                                       No. 2:21-cv-0501 KJM KJN P
12                      Plaintiff,
13          v.                                         FINDINGS & RECOMMENDATIONS
14   JACKSON,
15                      Defendant.
16

17          By order filed March 22, 2021, plaintiff was informed that his proposed complaint was

18   incomplete and did not bear his signature. He was granted thirty days leave to file a complete

19   complaint bearing his signature. Plaintiff was cautioned that failure to comply with the order

20   would result in a recommendation that this action be dismissed. Thirty days from the order

21   passed, and plaintiff has not filed a complaint, or otherwise responded to the court’s order.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                      1
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: May 4, 2021

 4

 5

 6   /miro0501.fta

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
